   Case 1:19-cr-00027-DKW Document 1 Filed 03/08/19 Page 1 of 4         PageID #: 1



cc:TK


    KENJI M. PRICE # 10523
    United States Attorney
    District of Hawaii
                                                          FILED IN THE
    MTCAHSMITH                                    UNITED STATES DISTRICT COURT
    Assistant U.S. Attorney                           DISTRICT OF HAWAII
    Room 6-100, PJKK Federal Bldg.
                                                           MAR0 8 2019           ~
    300 Ala Moana Boulevard
    Honolulu, Hawaii 96850                        at   ~'clock and .sq,,,n.   PM
                                                       SUE BC:ITIA, CLERK-
    Telephone: (808) 541-2850
    Facsimi.le: (808) 54 1-2958
    micah.smith@usdoj.gov

    Attorneys for Plaintiff
    UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAll

    UNITED STATES OF AlVIBRICA,        )   CR.   0.    cR19        0 0 0 2 7 'DJ<W
                                      )
                   Plaintiff,         )    INFORMATION
                                      )
             vs.                      )    [18 U.S.C. § 371]
                                      )
    MICHAEL ALSIP,                    )
                                      )
          Defendant.                  )
    ~~~~~~~~~~~~)



                                INFORMATION
Case 1:19-cr-00027-DKW Document 1 Filed 03/08/19 Page 2 of 4                PageID #: 2




 The U.S. Attorney charges:

                                    Count 1
             Conspiring to Commit an Offense against the United States
                               (18 u.s.c. § 371)

        1.    In or about October 2018, within the District of Hawaii, :MICHAEL

 ALSIP, the defendant, and others known and unknown, knowingly and willfully

 did combine, conspire, confederate, and agree together and with each other to

 commit an offense against the United States, namely, to violate Title 21, United

 States Code, Sections 84l(a)(l) and 84l(b)(l)(C).

       2.     It was a part and an object of the conspiracy that :MICHAEL ALSIP,

 the defendant, would and did lmowingly and intentionally possess with intent to

 distribute a quantity of a mixture and substance. containing a detectable amount of

 methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II

 controlled substance.

       3.    In furtherance of the conspiracy and to effect the illegal object thereof,

 the following overt act, among others, was committed within the District of

 Hawaii:

              a.    On or about October 25, 2018, :MICHAEL ALSIP, the

 defendant, retrieved a parcel from a post office box in Hau 'ula, Hawaii, which

 ALSIP believed contained mixtures and substances containing methamphetamine.

       All in violation of Title 18, United States Code, Section 371.


                                          2
Case 1:19-cr-00027-DKW Document 1 Filed 03/08/19 Page 3 of 4                 PageID #: 3




                           FORFEITURE ALLEGATION

        1.    The allegations set forth in Count 1 of this Information are hereby re-

 alleged and incorporated by reference as though set forth in full herein for the

 purpose of noticing forfeiture pursuant to Title 18, United States Code, Section

 981(a)(l)(C) and Title 28, United States Code, Section 2461.

       2.     The United States hereby gives notice that, upon conviction of the

 offense in violation of Title 18, United States Code, Section 371, set forth in Count

 1 of this Information, l\.1ICHAEL ALSIP, the defendant, shall forfeit to the United

 States of America any and all property, real or personal, constituting or derived

 from any proceeds traceable to the commission of the offense charged in Count 1

 of this Information.

       3.     Ifby any act or omission of the defendant, any of the property subject

 to forfeiture described in paragraph 2 above:

              a.    cannot be located upon the exercise of due diligence;

              b.    has been transferred or sold to, or deposited with, a third party;

              c.    has been placed beyond the jurisdiction of the court;

              d.    has been substantially diminished in value; or

             e.     has been commingled with other property which cannot be

                    subdivided without difficulty,




                                          3
Case 1:19-cr-00027-DKW Document 1 Filed 03/08/19 Page 4 of 4              PageID #: 4




the United States of America will be entitled to forfeiture of substitute property up

to the value of the property described above in paragraph 2, pursuant to Title 18,

United States Code, Section 981(a)(l)(C), Title 21, United States Code, Section

853(p), and Title 28, United States Code, Section 2461(c).

      DATED: February_, 2019, at Honolulu, Hawaii.
                MAR 0 8 2019




KENIT M. PRICE
United States Attorney
District of Hawaii



MICAH SMITH
Assistant U.S. Attorney



United States v. Michael Alsip
Information
Cr.No.




                                         4
